     Case: 1:19-cv-06676 Document #: 185 Filed: 06/29/20 Page 1 of 2 PageID #:19597




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


GRUMPY CAT LIMITED,

        Plaintiff,
                                                   Case No.: 19-cv-6676
v.
                                                   Judge: Steven C. Seeger
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A HERETO,

        Defendants.


     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT
     AGAINST THE DEFENDANTS IDENTIFIED IN FIRST AMENDED SCHEDULE A

         Plaintiff GRUMPY CAT LIMITED hereby moves this Honorable Court for entry of

 Default and Default Judgment against the following Defendants, as identified by defendant

 number and name in the attached Amended Schedule A.

         Plaintiff files herewith a Memorandum of Law in support.

                                             Respectfully submitted,
 Dated: June 29, 2020
                                             By:    s/Michael A. Hierl             _
                                                    Michael A. Hierl (Bar No. 3128021)
                                                    William B. Kalbac (Bar No. 6301771)
                                                    Hughes Socol Piers Resnick & Dym, Ltd.
                                                    Three First National Plaza
                                                    70 W. Madison Street, Suite 4000
                                                    Chicago, Illinois 60602
                                                    (312) 580-0100 Telephone
                                                    mhierl@hsplegal.com
                                                    wkalbac@hsplegal.com
                                                    Attorneys for Plaintiff
                                                    GRUMPY CAT LIMITED
 Case: 1:19-cv-06676 Document #: 185 Filed: 06/29/20 Page 2 of 2 PageID #:19598



                              CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that a true and correct copy of the

foregoing Motion was electronically filed with the Clerk of the Court and served on all

counsel of record and interested parties via the CM/ECF system on June 29, 2020.



                                                 /s/ Michael A. Hierl
                                                 Michael A. Hierl




                                            2
